DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 Remarks
Claim limitations “a surface metrology sensor configured to measure, an electronic control unit (ECU)…configured to identify, a measurement tool…configured to” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “surface metrology sensor, electronic control unit, measurement tool” coupled with functional language “configured to” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 11 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “The ECU 50 of FIG. 4 may encompass a single standalone or multiple networked physical computer devices each having one or more processors (P) and associated non-transitory memory (M), i.e., read only memory, programmable read only memory, random access memory, optical or magnetic memory, etc. The non-transitory memory contemplated herein may be used to software and/or firmware programs, as well as to host input/output circuits and devices for interfacing with peripheral equipment inclusive of the surface metrology sensor and non-contact/optical embodiments of the case depth measurement device. Such an ECU 50 may also include requisite signal conditioning and buffer circuitry as well as other hardware components that can be accessed to provide a described functionality of the present method 100. Electronic control signals (arrows CC32 and CC7o) may be transmitted to and from the metrology sensor(s) 32 and the measurement tool 70, respectively, as part of the method 100. [0052]    Attendant benefits of the disclosed method 100 and possible hardware implementations thereof will be readily appreciated by those of ordinary skill in the art. For instance, the present teachings are intended to vastly simplify and expedite sample preparation and to reduce person-to-person or machine-to-machine test variability commonly associated with indentation-based micro-hardness traverse testing systems. Moreover, the uniform surface conditioning of the entirety of the exposed surface, which does not equally affect the surface texture of different conditioned materials as noted herein, ensures that more of the case can be evaluated relative to existing methods, with a corresponding reduction in consumables needed to evaluate the effective case depth (DEC) and less time needed to collect case depth data. Conventional macro-hardness and micro-hardness testing processes rely on precise size/depth measurements of an indent at a large number of discrete locations, and therefore rely on greater plastic deformation of softer materials relative to harder materials. By extension as enabled by the present,” - ¶0051.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (“Rigo”) (U.S. PG Publication No. 2019/0194793) in view of Iwamoto et al. (“Iwamoto”) (U.S. PG Publication No. 2015/0020926).

In regards to claim 1, Rigo teaches a method for determining an effective case depth of a metal component having a relatively hard layer or case and a relatively soft layer or core, the method comprising: 
	physically conditioning an exposed surface of the metal component to thereby form a conditioned surface (See ¶0020 and 0040 wherein the exposed surface is conditioned through a treatment process), including subjecting a contiguous area of the case and the core to a physical surface conditioning process (See ¶0009, 0020, 0028-0029 and 0040 wherein the treatment is done both the outer case as well as the inner core); 
	measuring a characteristic of the conditioned surface as a measured characteristic using a surface metrology sensor (See ¶0010-0012, 0038 and 0040-0041 wherein a measured characteristic is that of hardness).
	Rigo, however, fails to teach locating a case-core boundary using the measured characteristic, including identifying a location at which a predetermined difference or gradient in the measured characteristic indicative of the case-core boundary is present on the conditioned surface; and determining the effective case depth as a measured depth, including measuring a perpendicular distance between a reference surface of the case and the case-core boundary.
	In a similar endeavor Iwamoto teaches locating a case-core boundary using the measured characteristic, including identifying a location at which a predetermined difference or gradient in the measured characteristic indicative of the case-core boundary is present on the conditioned surface (See ¶0076 wherein the core hardness and the surface hardness are both measured, as well as measuring the effective hardened case depth from the surface, thus effectively locating the location at which a case-core boundary exists on the conditioned surface); and 
	determining the effective case depth as a measured depth, including measuring a perpendicular distance between a reference surface of the case and the case-core boundary (See ¶0076 wherein the core hardness and the surface hardness are both measured, as well as measuring the effective hardened case depth from the surface).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Iwamoto into Rigo because it allows for an improvement in fatigue strength as described in ¶0003, while the microstructure is observed, hardness measured and impact properties and fatigue properties may be tested as described in ¶0074.

Claim(s) 2, 8, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (“Rigo”) (U.S. PG Publication No. 2019/0194793) in view of Iwamoto et al. (“Iwamoto”) (U.S. PG Publication No. 2015/0020926) and Iwata et al. (“Iwata”) (U.S. PG Publication No. 2019/0143482).

In regards to claim 2, Rigo fails to teach the method of claim 1, wherein physically conditioning the exposed surface of the metal component includes blasting or shot peening the exposed surface using blast media.
	In a similar endeavor Iwata teaches wherein physically conditioning the exposed surface of the metal component includes blasting or shot peening the exposed surface using blast media (See ¶0143).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Iwata into Rigo because “Shot peening processing is used for the purpose of improving the fatigue strength (durability) of parts subjected to repeated load,” - ¶0143.

In regards to claim 8, Rigo fails to teach the method of claim 1, wherein the surface metrology sensor includes an X-ray diffractometer, and wherein the characteristic is a level of internal compressive stresses of the metal component.
	In a similar endeavor Iwata teaches wherein the surface metrology sensor includes an X-ray diffractometer, and wherein the characteristic is a level of internal compressive stresses of the metal component (See ¶0017-0017 and 0032-0034).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Iwata into Rigo because it allows for a step of measuring the residual stress on the surface of a target as described in ¶0016 as well as for measuring the surface roughness of the treatment target.

In regards to claim 11, the claim is rejected under the same basis as claim 1 by Rigo in view of Iwamoto and Iwata, wherein the surface metrology sensor, electronic control unit and measuring tool may be controlled by a computing system as described in ¶0112 of Iwata.
 
In regards to claim 16, Rigo fails to teach the system of claim 11, wherein the surface metrology sensor is an X-ray diffractometer, and wherein the measured characteristic includes a measured level of internal compressive stresses.
	In a similar endeavor Iwata teaches wherein the surface metrology sensor includes an X-ray diffractometer, and wherein the characteristic is a level of internal compressive stresses of the metal component (See ¶0017-0017 and 0032-0034).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Iwata into Rigo because it allows for a step of measuring the residual stress on the surface of a target as described in ¶0016 as well as for measuring the surface roughness of the treatment target.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (“Rigo”) (U.S. PG Publication No. 2019/0194793) in view of Iwamoto et al. (“Iwamoto”) (U.S. PG Publication No. 2015/0020926) and Iwata et al. (“Iwata”) (U.S. PG Publication No. 2019/0143482), in further view of William et al. (“William”) (WO 2007/062008).

In regards to claim 3, Rigo fails to teach the method of claim 2, wherein the metal component is constructed of carburized steel, a hardness level of the blast media is in a range of 48 HRC to 52 HRC, and physically conditioning the exposed surface of the metal component includes blasting or shot peening the exposed surface of the metal component from a standoff distance of about 6 inches, at a pressure of about 40 psig, and with a coverage level of about 200 percent.
	In a similar endeavor William teaches wherein the metal component is constructed of carburized steel, a hardness level of the blast media is in a range of 48 HRC to 52 HRC (See ¶00197 wherein the material may be carburizing steel), and physically conditioning the exposed surface of the metal component includes blasting or shot peening the exposed surface of the metal component (See ¶00132 wherein shots of hydrocarbon material are pulsed out) from a standoff distance of about 6 inches (See ¶00138 wherein the chamber may be about 4 inches or as long as desired, therefore providing adaptive measure of a desired range), at a pressure of about 40 psig (See ¶00140-00141, it is noted that “about” is considered a relative term), and with a coverage level of about 200 percent (One of ordinary skill in the art, in view of William’s teachings above, that a coverage level  may be applied as a design choice).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of William into Rigo because it allows for various tests of carburizing steel as seen in ¶00197 in various conditions.

Claim(s) 4-6, 12-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (“Rigo”) (U.S. PG Publication No. 2019/0194793) in view of Iwamoto et al. (“Iwamoto”) (U.S. PG Publication No. 2015/0020926) and Iwata et al. (“Iwata”) (U.S. PG Publication No. 2019/0143482), in further view of Stenson et al. (“Stenson”) (U.S. PG Publication No. 2018/0305561).

In regards to claim 4, Rigo fails to teach the method of claim 2, wherein the measured characteristic includes a measured surface texture or roughness, and wherein the surface metrology sensor includes a profilometer.
	In a similar endeavor Stenson teaches wherein the measured characteristic includes a measured surface texture or roughness, and wherein the surface metrology sensor includes a profilometer (See ¶0018-0019 and 0045).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Stenson into Rigo because it allows for measurement by use of a stylus probe of roughness as described in at least ¶0018, thus providing parameters through non-contact measurement.

In regards to claim 5, Rigo fails to teach the method of claim 4, wherein the profilometer includes a non-contact profilometer.
	In a similar endeavor Stenson teaches wherein the profilometer includes a non-contact profilometer  (See ¶0018-0019 and 0045).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Stenson into Rigo because it allows for measurement by use of a stylus probe of roughness as described in at least ¶0018, thus providing parameters through non-contact measurement.

In regards to claim 6, Rigo fails to teach the method of claim 5, wherein the non-contact profilometer includes a laser profilometer or a scanning interferometer.
	In a similar endeavor Stenson teaches wherein the non-contact profilometer includes a laser profilometer or a scanning interferometer (See ¶0018-0019 and 0045).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Stenson into Rigo because it allows for measurement by use of a stylus probe of roughness as described in at least ¶0018, thus providing parameters through non-contact measurement.

In regards to claim 12, Rigo fails to teach the system of claim 11, wherein the measured characteristic includes a surface roughness or texture of the conditioned core surface, and wherein the surface metrology sensor is a profilometer.
	In a similar endeavor Stenson teaches wherein the measured characteristic includes a surface roughness or texture of the conditioned core surface, and wherein the surface metrology sensor is a profilometer  (See ¶0018-0019 and 0045).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Stenson into Rigo because it allows for measurement by use of a stylus probe of roughness as described in at least ¶0018, thus providing parameters through non-contact measurement.

In regards to claim 13, Rigo fails to teach the system of claim 12, wherein the profilometer is a non-contact profilometer.
	In a similar endeavor Stenson teaches wherein the profilometer is a non-contact profilometer (See ¶0018-0019 and 0045).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Stenson into Rigo because it allows for measurement by use of a stylus probe of roughness as described in at least ¶0018, thus providing parameters through non-contact measurement.

In regards to claim 14, Rigo fails to teach the system of claim 13, wherein the non-contact profilometer is a laser profilometer or a scanning interferometer.
	In a similar endeavor Stenson teaches wherein the non-contact profilometer is a laser profilometer or a scanning interferometer (See ¶0018-0019 and 0045).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Stenson into Rigo because it allows for measurement by use of a stylus probe of roughness as described in at least ¶0018, thus providing parameters through non-contact measurement.

In regards to claim 17, the claim is rejected under the same basis as claims 1-4 by Rigo in view of Iwamoto and Iwata, in further view of Stenson.

In regards to claim 18, the claim is rejected under the same basis as claim 5 by Rigo in view of Iwamoto and Iwata, in further view of Stenson.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (“Rigo”) (U.S. PG Publication No. 2019/0194793) in view of Iwamoto et al. (“Iwamoto”) (U.S. PG Publication No. 2015/0020926) and Iwata et al. (“Iwata”) (U.S. PG Publication No. 2019/0143482), in further view of Stenson et al. (“Stenson”) (U.S. PG Publication No. 2018/0305561) and Murakami et al. (“Murakami”) (U.S. PG Publication No. 2019/0277781).

In regards to claim 7, Rigo fails to teach the method of claim 5, wherein the non-contact profilometer includes a reflectometer.
	In a similar endeavor Murakami teaches wherein the non-contact profilometer includes a reflectometer (See ¶0003).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Murakami into Rigo because it allows for measurement through X-ray reflectivity in order to measure the surface roughness as well as a few other attributes as described in ¶0003.

In regards to claim 15, Rigo fails to teach the system of claim 13, wherein the non-contact profilometer is a reflectometer, and wherein the surface texture characteristic includes a level of reflectivity of the uniformly-conditioned core surface.
	In a similar endeavor Murakami teaches wherein the non-contact profilometer is a reflectometer, and wherein the surface texture characteristic includes a level of reflectivity of the uniformly-conditioned core surface  (See ¶0003, wherein it is understood in view of Rigo’s teachings that the X-ray reflectometer would reach to the core for texture characteristics as well).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Murakami into Rigo because it allows for measurement through X-ray reflectivity in order to measure the surface roughness as well as a few other attributes as described in ¶0003.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (“Rigo”) (U.S. PG Publication No. 2019/0194793) in view of Iwamoto et al. (“Iwamoto”) (U.S. PG Publication No. 2015/0020926) and Yamamoto (U.S. PG Publication No. 2013/0038322).

In regards to claim 9, Rigo fails to teach the method of claim 1, wherein the metal component is representative of a build quantity or lot, the method further comprising: comparing the measured depth to a predetermined threshold depth; and automatically executing a quality assurance or control action with respect to the build quantity or lot when the measured depth is less than the predetermined threshold depth.
	In a similar endeavor Yamamoto teaches wherein the metal component is representative of a build quantity or lot (See ¶0002), the method further comprising: 
	comparing the measured depth to a predetermined threshold depth (See ¶0002 wherein it is understood that in order to guarantee the quality of the steel material after hardening that the standardized effective case depth as described would need to reach at least some threshold); and 
	automatically executing a quality assurance or control action with respect to the build quantity or lot when the measured depth is less than the predetermined threshold depth (See ¶0002).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yamamoto into Rigo because it allows for evaluation of the quality of the steel material as well as the measurement of the hardness and the hardening depth as described in ¶0002.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (“Rigo”) (U.S. PG Publication No. 2019/0194793) in view of Iwamoto et al. (“Iwamoto”) (U.S. PG Publication No. 2015/0020926) and Shiga et al. (“Shiga”) (U.S. PG Publication No. 2018/0347025).

In regards to claim 10, Rigo fails to teach the method of claim 1, further comprising: cutting the metal component to thereby form the exposed surface of the metal component, such that the exposed surface is a cross-sectional area of the metal component.
	In a similar endeavor Shiga teaches cutting the metal component to thereby form the exposed surface of the metal component, such that the exposed surface is a cross-sectional area of the metal component.
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Shiga into Rigo because it allows for testing and consideration of a carburized product as described in ¶0028-0029, and thus enables for consideration of properties.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (“Rigo”) (U.S. PG Publication No. 2019/0194793) in view of Iwamoto et al. (“Iwamoto”) (U.S. PG Publication No. 2015/0020926) and Stenson et al. (“Stenson”) (U.S. PG Publication No. 2018/0305561), in further view of Yamamoto (U.S. PG Publication No. 2013/0038322).

In regards to claim 19, the claim is rejected under the same basis as claims 1-4 by Rigo in view of Iwamoto and Iwata, in further view of Stenson and Yamamoto.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (“Rigo”) (U.S. PG Publication No. 2019/0194793) in view of Iwamoto et al. (“Iwamoto”) (U.S. PG Publication No. 2015/0020926) and Stenson et al. (“Stenson”) (U.S. PG Publication No. 2018/0305561), in further view of Shiga et al. (“Shiga”) (U.S. PG Publication No. 2018/0347025).

In regards to claim 20, the claim is rejected under the same basis as claims 1-4 by Rigo in view of Iwamoto and Iwata, in further view of Stenson and Shiga.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483